Citation Nr: 1108791	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from September 1952 to October 1955.  

This case was previously before the Board of Veterans' Appeals (Board) in September 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C.; confirmed and continued the denial of entitlement to service connection for hypertension and a gastrointestinal disorder.  Thereafter, the case was returned to the Board for further appellate action.

In April 2009, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that there is a potential issue of entitlement to an increased rating for the Veteran's service-connected PTSD.  That issue addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The presence of hypertension has not been established.

2.  A gastrointestinal disorder, primarily diagnosed as chronic gastritis was first manifested many years after service, and the preponderance of the competent evidence of record shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  The claimed hypertension is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The claimed hypertension is not the result of a service-connected disease or injury nor has it been aggravated thereby.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2010).

3.  A gastrointestinal disorder, primarily diagnosed as gastritis, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for hypertension and entitlement to service connection for a gastrointestinal disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.
In August 2005, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment by VA from June 2005 through September 2009; and the transcript of his April 2010 hearing before the undersigned Veterans Law Judge.  

In March 1997 and in November and December 2010, VA examined the Veteran to determine the nature and etiology of any hypertension and gastrointestinal disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

During the course of the appeal, the AMC made multiple requests to the Social Security Administration for records associated with the Veteran's grant of Social Security disability benefits.  However, in September 2010, the Social Security Administration reported that those records had been destroyed.  In October 2010, the AMC requested that the Veteran furnish any such records he might have in his possession.  While he did furnish a November 2010 letter concerning his current benefits, it did not pertain to an award of disability benefits.  Therefore, in December 2010, VA made a finding that the Veteran's records concerning his Social Security Disability benefits were unavailable.  In light of the foregoing, efforts, the Board agrees that there is no reasonable possibility of obtaining those records.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the issues of entitlement to service connection for hypertension and entitlement to service connection for a gastrointestinal disorder.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2008).  


The Factual Background

During his September 1952 service entrance examination, the Veteran's heart and abdomen and viscera were normal.  His blood pressure was 122/60.

The Veteran's service treatment records are negative for any complaints or clinical findings of hypertension.

In July 1953, the Veteran was treated for complaints of slight abdominal pain.  Reportedly, he had not had a bowel movement for 10 days.  Medication was prescribed.

During his October 1955 service separation examination, the Veteran's heart and abdomen and viscera were normal.  His blood pressure was 126/80.

In March 1997, the Veteran was examined by VA.  He reported that he had developed chest pain in 1983.  He stated that two years later, he underwent treadmill testing and an angiogram at St. Joseph's Hospital.  The VA examiner found that the Veteran apparently did not have severe coronary artery disease, as he did not undergo an angioplasty or coronary artery bypass graft.  It was noted that since 1985, the Veteran had been followed regularly by a physician but had had no further evaluative studies.  

During the VA examination, the Veteran reported that about once a day, he had sharp chest pain across his lower mid-sternal area.  He noted that it, generally, occurred when he went walking and that it radiated into his neck and, occasionally, caused shortness of breath.  The Veteran stated that sublingual Nitrostat relieved the pain and that his medications also included potassium and Lasix.  The examiner noted that the Veteran had no history of myocardial infarction, congestive heart failure, or stroke, and that the Veteran's only hospitalization had been in 1985.

On examination, the Veteran was well-developed and well-nourished at 68 inches tall and 188 pounds.  His blood pressure was 154/96.  On X-ray, his heart appeared to be of normal size.  Following the examination, the relevant diagnosis was hypertensive arteriosclerotic cardiovascular disease with nitrate controlled angina.

VA records show that the Veteran was treated by VA from June 2005 through June 2010.  In January 2006, it was noted that he had a history of Barrett's esophagus back to 2000.  

The Veteran's VA treatment records also show numerous blood pressure readings.  They show that the Veteran had a systolic reading no higher than 152, and a diastolic reading no higher than 87, both recorded in June 2007.  The preponderance of the evidence shows systolic readings below 140 and diastolic readings below 80.  

In February 2007, the Veteran complained of mild constipation.  A consultation with the VA Gastroenterology Service, including a colonoscopy, esophagogastroduodenoscopy, and biopsy, revealed a tubular adenoma, a fundic gland polyp, and mild chronic gastritis.  

VA treatment records, dated in October 2008, show that in February that year, the Veteran had undergone drainage of an abdominal abscess, repair of an abdominal hernia, a partial colectomy with colostomy, and an appendectomy.  

In September 2007, after climbing some stairs, the Veteran experienced shortness of breath and chest pain.  A workup, including an EKG, echocardiogram, and cardiac enzymes, was negative.  His blood pressure was 148/75.

In November 2010, the Veteran was examined by VA to determine the nature and etiology of any hypertension or gastrointestinal disorder found to be present.  With respect to hypertension, the Veteran was not absolutely certain of the date but believed that it had been diagnosed two years earlier.  At that time, he had been taking Tramadol and Gabepentin for his back, Trazodone and Paroxetine for PTSD, and Omaprazole for a stomach condition.  He stated that since that time, his blood pressure had been somewhat high, intermittently.  

The VA examiner reviewed the Veteran's medical records and reported that his blood pressure readings were as follows:  November 2008 - 134/79; March 2009 - 137/71; January 2010 - 122/72; and August 2010 - 123/70.  The clinical records reportedly showed no elevated blood pressure in the recent past and no medical therapy or dietary restrictions.  The psychiatric treatment records also reportedly made no mention of hypertension or possible hypertensive response to the Veteran's psychological disturbance and PTSD.  

During the examination, the Veteran stated that his abdominal pain had started in the military and had gradually worsened over the years.  It was manifested by a burning epigastric pain which had remained unchanged over the years.  It was noted that in 2000, an endoscopy had revealed a polyp which was removed.  A biopsy had indicated the presence of gastritis and Barrett's esophagus.  Repeat biopsies in 2002 and 2004 had been negative for Barrett's esophagus.  An endoscopy in 2007 resulted in a biopsy showing a gastric polyp and gastritis.  No metaplasia or Barrett's esophagus was noted.  

The Veteran reportedly continued to experience stomach pain, approximately once a week, one to two hours after eating.  His appetite was reportedly stable and fair, and his weight remained stable at 155 pounds.  There were no other symptoms found to be related to his stomach or esophagus.  On examination, his blood pressure was 132/80 on each of three tests.  Following the examination, the examiner found that the Veteran had chronic gastritis but no hypertension.  He stated that the Veteran was normotensive and on no medical therapy whatsoever.  The examiner reiterated that the psychiatric records indicated no clinical relationship between the elevated blood pressure levels and/or sustained hypertension and the Veteran's underlying PTSD.  

As to the gastrointestinal disorder, the VA examiner stated that three separate repeat evaluations had been unable to replicate the original biopsy diagnosis of Barrett's esophagus.  He stated that the Veteran had gastritis, which in terms of the character of the pain from the Veteran's history, more likely than not began in the military.  The examiner acknowledged that such a relationship had not been documented in the available medical record that was reviewed for the VA examination.

In December 2010, the Veteran was examined by a different VA examiner to determine the nature and etiology of any gastrointestinal disability found to be present.  The Veteran stated that in service, he had developed a stabbing abdominal pain and a burning pain radiating retrosternally.  He also reported a bitter taste in his mouth on lying down.  He also reported heavy alcohol usage in service.

It was noted that Veteran had had an esophagogastroduodenoscopy.  Prior to that, in November 2000, an esophagogastroduodenoscopy had revealed one fragment of chronically inflamed, with no evidence of intestinal metaplasia.  Also present was a fragment of squamouns epithelium with mild chronic inflammation, a gastric polyp that showed foci of intestinal metaplasia consistent with Barrett's esophagus.  A biopsy done in January 2004, showed a patulous lower esophageal sphincter and a 2 cm hiatal hernia, but no Barrett's esophagus.  A third esophagogastroduodenoscopy, done in March 2007, note a Barrett's esophagus extending from the upper extent of the gastric folds to the Z line.  The Veteran had also had multiple gastric polyps and was to follow an antireflux regimen.  However, biopsies sent to the Pathology Service had revealed from the gastric fundic fragments of predominantly gastric fundic type mucosa showing mild chronic gastritis without activity and a single fragment of unremarkable esophageal squamous epithelium, negative for intestinal metaplasia and dysplasia.  That finding reportedly ruled out Barrett's esophagus, which would be a change of squamous epithelium to columnar epithelium or intestinal metaplasia.  It was recommended that he continue on lifelong therapy and continue to followup with biopsies every two to three years.  

Following the examination, the impression was mild, chronic gastritis.  In conclusion, the gastritis had been identified on the esophagogastroduodenoscopy done in March 2007.  He noted no description of nodular lesions or erosions or ulcerated areas or hemorrhages.  However, he noted that mild gastric polyps were seen, and on biopsy, had revealed mild, chronic gastritis.  The Veteran stated that the reflux symptoms in service were to the pain he was having now.  Initially, the alcohol abuse was thought the most likely cause of the gastritis.  However, the Veteran had reportedly gone through an alcohol treatment program in 2000 and had stopped drinking.  Therefore, the examiner found that his reflux symptoms were due to a patulous lower esophageal sphincter and a hiatal hernia.

Analysis

Hypertension

During his April 2010 hearing, the Veteran testified that his hypertension was, primarily the result of his service-connected PTSD and that service connection was, therefore, warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that he had gastrointestinal pain in service and that he has had gastrointestinal since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is generally not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

The Veteran does not contend, and the evidence does not show that the Veteran had hypertension in service.  Rather, he maintains that it is secondary to his service-connected PTSD.  Although he contends that he now has hypertension, the presence of that disease has not been established.  

Following the Veteran's March 1997 VA examination, the examiner concluded that the Veteran had hypertensive arteriosclerotic cardiovascular disease with nitrate controlled angina.  However, numerous VA treatment records from June 2005 through June 2010 are negative for any findings of or treatment for hypertension.  Moreover, the most recent VA examiner found no evidence that the Veteran currently has hypertension.

Absent a current diagnosis, the Veteran does not meet the criteria for service connection.  Therefore, service connection for hypertension is not warranted; and the appeal is denied.  Because the Veteran does not have a current diagnosis, the Board does not reach any question as to the cause of his claimed hypertension.  

The Gastrointestinal Disorder

During his hearing before the undersigned Veterans Law Judge, the Veteran testified that he had a gastrointestinal disorder which was first manifested in service.  He stated that he had had bouts of abdominal pain since service; and, therefore, he maintained that service connection was warranted.  Again, however, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The evidence shows that the Veteran entered service without any complaints or clinical findings of a gastrointestinal disorder.  Although he complained of slight abdominal pain during service in July 1953, there were no findings of any chronic, identifiable pathology associated with those complaints.  Moreover, his complaints were not chronic in nature, as he did not report any continuing symptomatology for the remainder of service or for many years thereafter.  

Although the Veteran contends that the symptoms of his currently diagnosed chronic gastritis have been present since service, the preponderance of the competent evidence of record is against those contentions.  The November 2010 VA examiner does state that in terms of the character of the pain from the Veteran's history, it is more likely than not that his gastrointestinal symptoms began in the military.  However, he acknowledges that such a relationship is not documented by the evidence of record.  In this regard, the recorded history does not show chronic gastrointestinal disability or complaints prior to the mid-1980's.  That is almost 30 years after the Veteran's separation from service.  While not dispositive, the Board notes that when combined with the normal medical findings at the time of separation from service, the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)  Indeed, the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact.  Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  

Finally, the Board notes that the Veteran did not file his initial claim for service connection for a gastrointestinal disability until 2005.  Had he been experiencing chronic gastrointestinal disability prior to that time, it is reasonable to expect that he would have done so.  After all, he had filed earlier claims for VA benefits, including a claim of entitlement to service connection for a dental disorder as early as 1985.  That he did not do so with respect to his gastrointestinal disorder further militates against his claim. 

In sum, the evidence does not demonstrate a combination of manifestations sufficient to identify the gastrointestinal disease entity in service, nor does it present continuing symptomatology after service suggesting a nexus to service.  Because the preponderance of the evidence is against such a nexus, the Veteran does not meet the criteria for service connection.  Therefore, service connection for a gastrointestinal disorder is not warranted, and the appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a gastrointestinal disorder is denied.


REMAND

In September 2010, the Board granted the Veteran's claim of entitlement to service connection for PTSD.  The case was then sent to the AMC for additional development of the other issues on appeal.  The AMC assigned a 30 percent disability rating for the Veteran's PTSD, effective August 8, 2005.  The AMC notified the Veteran of that rating, as well as his appellate rights.  In January 2011, the Veteran filed Notice of Disagreement with AMC with respect to the assigned rating.  

In light of the foregoing, the Board finds that the Veteran submitted a timely Notice of Disagreement with the VA office which had assumed jurisdiction over the Veteran's claims file.  38 C.F.R. § 20.300, 20.301, 2.302 (2010).  As such, the Board is required to remand this issue to the AMC for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of entitlement to an initial rating in excess of 30 percent for PTSD is REMANDED to the AMC for the following action: 

Issue the Veteran a Statement of the Case with respect to his claim of entitlement to an initial rating in excess of 30 percent for PTSD.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should that claim be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2010). 

By this remand, the Board intimates no opinion as to the disposition of any unresolved issue.

The Veteran need take no action, unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


